78.	  It gives me great pleasure, Sir, to express my warmest congratulations on your election as President of the thirtieth session of the General Assembly. I join my colleagues in extending congratulations and appreciation to both you and your capable predecessor, Mr. Abdelaziz Bouteflika, as well as to the Secretary- General, Dr. Kurt Waldheim. In this we are prompted by our regard and esteem for any effort exerted to promote the march of mankind towards a better future in which peace, security and prosperity will prevail.
179.	In the mean time, may I express, in the name of the State of Qatar, its Emir, Government and people, a warm welcome and heartiest congratulations to the Member States which have recently joined the world Organization, thus assuming their rightful place in our midst. We welcome their contributions to the attainment of the lofty ideals and aspirations of the world community.
180.	We come to this session filled with the ambition to achieve the fruitful results which are anxiously anticipated by the peoples of the world. It is hoped that the spirit of detente and conciliation will prevail as a means of solving world problems. However, if we take an objective view of whatever has happened and is happening in the world, we see an inconsistency, and we perceive a tremendous discrepancy between reality and hope. Whereas the Charter of the United Nations sets out for the international Organization the task of maintaining world peace and security and establishing a world in which peace and stability prevail, we see how far from reality these ideals and hopes are.
181.	Proceeding from this point, we realize that important issues are involved in the establishment of world peace, and we perceive the dangers which pose a challenge to the Charter and to the determination of peoples to attain security, liberation and independence.
182.	It is clear therefore that we cannot talk about detente and respect for the Charter of the United Nations and peoples' right to self-determination without touching on what is happening in the Arab region, which, as an inevitable result of being permanently subject to Zionist aggression, is threatened with an explosion its own explosion and that of world peace. This aggression is, in its reality and quintessence, aggression against the Charter of the United Nations and in defiance of its resolutions, resulting in the dissipation of hopes pinned on the United Nations.
183.	I need not go again into the details of the Middle East crisis, particularly the Palestinian issue, and notably the question of Jerusalem and the legitimate rights of the Palestinian people. In spite of all resolutions adopted by the United Nations the Palestinian Arab people continue to live as strangers in their own homeland, deprived of all their rights.
184.	I should like to commend the tremendous efforts of the Arab countries efforts which have been consistently declared in all Arab conferences and statements and in those of friendly and well-meaning States in their unified pursuit of a just and permanent peace in the region. All these efforts were based on Security Council resolutions 242 (1967) and 338 (1973).
185.	In this regard, it is important to assert a fact which will remain fundamental in spite of all attempts to obscure it: that the issue of Palestine, its people, land and destiny is the pivotal point and the essence of the Middle East crisis. All efforts to settle this crisis without a just and permanent solution to the Palestinian question are merely an attempt to defer the explosion rather than eliminate its origins and causes.
186.	The basic role of the United Nations is to maintain world peace and security. In order that this role may remain valid the United Nations will have to take such necessary measures as will ensure that Israel will be obliged to respect and implement the United Nations resolutions which call for the withdrawal of its forces from all Ihe occupied Arab territories and the restoration of the legitimate rights of the Palestinian people. This people, whom you have recognized and admitted into this world Organization as represented by the PLO as an observer, is among us here, under the roof of the United Nations, and yet it is still a victim of extermination inside and outside the Arab land occupied by Israel.
187.	It is only logical that Israel should be committed to respect the resolutions and principles of the United Nations, because these have been endorsed by the entire world. In the event of Israel's failure to respond, it is equally logical that the United Nations should assume its responsibilities, as set out in the Charter, by adopting economic and diplomatic sanctions against Israel for its intransigence and arrogance,
188.	The escalating danger of a military confrontation in the Middle East requires that the situation be treated with decisiveness. This fact has prompted the State of Qatar to support the resolution adopted at the twenty-ninth session of the General Assembly on the establishment of a nuclear-weapon-free zone in the region of the Middle East [resolution 3263 (XXIXJ], a resolution which Israel is still determined to ignore, overlook and defy.
189.	From the very beginning Qatar has also supported the Declaration of the Indian Ocean as a Zone of Peace, a Declaration no less important to us than our stated desire to preserve the security of the Gulf area.
190.	Here I would like to emphasize my Government's profound interest in the question of the Gulfs security. In this, my Government is no exception to other neighboring States in the Gulf area. This is due to the vital and direct impact of this issue on peace and development at present and in the future, not only on the regional level but also on the international level.
191.	We hope that the proposals with respect to the Middle East, the Indian Ocean and the Gulf regions will be viewed with complete understanding and respect on the part of all present: understanding and respect which we would like to be the prevailing spirit in dealing with the problems of raw materials and development, and the establishment of a new world economic and social order firmly based on respect for the principles of justice, the equal sovereignty of all States and the right of each State to complete and permanent sovereignty over its natural resources, in positive and dose international co-operation.
192.	Proceeding from its faith in the effectiveness and advantages of international co-operation in furthering human progress towards a better world, the State of Qatar endeavors, under the guidance of His Highness the Ruler, to build up its own potential as part of a development process carried out jointly with other sister Arab States. In the mean time, the State of Qatar participates in development activities in Asia and Africa, thus affirming its profound and sincere faith in the effectiveness of co-operation among all countries of the world in the interest of development and progress, and in helping developing countries, especially those whose economies suffer under difficult conditions.
193.	The State of Qatar is also anxious to co nsolidate its relations with the third world countries, especially in Africa, to participate in their issues and problems and to support African peoples struggling for their freedom and independence, so that they may attain their aspirations to human dignity and freedom.
194.	We view with optimism the concern of the United Nations with the development projects and plans of the underdeveloped nations, and this at the same time gives us a sense of international responsibility. Seeing with profound dismay that many peoples are victims of disease, hunger and illiteracy, the State of Qatar considers that all States, especially the developed ones, have a cultural and humanitarian obligation to them. The minimum commitments adopted by the industrialized countries have not yet been met by many of them and the State of Qatar hopes that this will no longer be delayed or neglected.
195.	The Slate of Qatar further hopes that the mayor Powers and the developed industrialized countries will exert greater efforts to check the wave of inflation and the rise in the prices of industrial commodities and foodstuffs. Some people may hold the oil- producing countries responsible for inflation. However, we would ask them to answer an important question: Was inflation not in existence before the price of petroleum was raised','
196.	My Government hopes that the dialog between the petroleum-producing and petroleum- consuming nations and the developing ones will produce an understanding and agreement on such matters as raw materials, energy and development, so that the whole world will adopt a new economic order in which the interests of all will be upheld and future challenges faced objectively with the positive- ness that would stem from international co-operation.
197.	Several international conferences have been held, under the aegis of the United Nations, on development and food questions. They are of great significance to us, and we attach special importance to the success of the Third United Nations Conference on the Law of the Sea, which we hope will produce new international provisions and regulations that are more consistent with the spirit of the present era, in which developing countries comprise the majority of the world's population.
198.	We all find ourselves at each session of the General Assembly the focus of the world's attention and the custodians of its expectations and hopes that our deliberations will lead to significant accomplishments. We should not only make decisions, but also translate those decisions into action for the sake of the freedom, the prosperity and the dignity of mankind.





